Exhibit 10.05
THIS WARRANT AND THE COMMON STOCK PURCHASABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD OR OFFERED FOR SALE UNLESS REGISTERED UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE. THIS WARRANT AND THE COMMON STOCK PURCHASABLE HEREUNDER ARE SUBJECT
TO AND HAVE THE BENEFIT OF A WARRANT PURCHASE AND REGISTRATION RIGHTS AGREEMENT,
DATED AS OF EVEN DATE HEREWITH BETWEEN THE COMPANY AND THE WARRANTHOLDER(S)
LISTED ON THE SIGNATURE PAGE(S) THEREOF (AMONG OTHERS), A COPY OF WHICH IS ON
FILE WITH THE COMPANY.
Dated: September 23, 2008
WARRANT
For Common Stock of
BROOKSIDE TECHNOLOGY HOLDINGS CORP.
Expiring October __, 2008
          THIS IS TO CERTIFY THAT, for value received, CHATHAM CREDIT MANAGEMENT
III, LLC, not individually, but as agent for Chatham Investment Fund III, LLC
and Chatham Investment Fund III QP, LLC (“Chatham”) (together with any permitted
successors or assigns, the “Holder”) is entitled to purchase from BROOKSIDE
TECHNOLOGY HOLDINGS CORP., a Florida corporation (together with its successors,
the “Company”), at any time after 9:00 a.m., Atlanta, Georgia time, on the date
hereof and prior to 5:00 p.m., Atlanta, Georgia time, on October ___, 2008 (the
“Termination Date”), at the place where the Warrant Agency is located, at the
Exercise Price, the number of Stock Units set forth in Section 1.1, all subject
to adjustment from time to time and upon the terms and conditions hereinafter
provided, and is entitled also to exercise the other appurtenant rights, powers
and privileges hereinafter described.
          This Warrant is one of one or more warrants of the same form and
having the same terms as this Warrant, entitling the holders initially to
purchase certain 225,000,000 Stock Units, more particularly described below,
exercisable in accordance with the terms of this Warrant. In order to induce the
Holder to enter into that certain Credit Agreement dated as of even date
herewith (as amended, restated, supplemented and otherwise modified from time to
time the “Credit Agreement”), by and among Company, as “Parent Company” and
“Guarantor” therein, the “Borrowers” party thereto from time to time, any other
“Credit Parties” party thereto from time to time, the financial institutions
designated as “Lenders” therein and Chatham Credit Management III, LLC, a
Georgia limited liability company, as Agent (“Agent”), Company has agreed to
issue this Warrant to the Holder in accordance herewith. The Holder is entitled
to certain benefits as set forth therein and to certain benefits described in
that certain Warrant Purchase and Registration Rights Agreement, dated as of
even date herewith, by and between Company and the holder(s) of the Warrants,
including Holder (as amended and in effect from time to time, the “Rights
Agreement”). Company shall keep a copy of the Rights Agreement, and any

 



--------------------------------------------------------------------------------



 



amendments thereto, at the Warrant Agency and shall furnish, without charge,
copies thereof to Holder upon request.
          Certain terms used in this Warrant are defined in Article VI.
ARTICLE I
EXERCISE OF WARRANTS
          1.1. Number of Stock Units. (a) Subject to the terms and conditions of
this Warrant, and applicable securities laws, Holder shall have the right, upon
surrender hereof and payment of the Exercise Price, to exercise this Warrant (in
whole, but not in part) and thereby to acquire 225,000,000 Stock Units in the
manner specified in Section 1.2 (subject to adjustments as provided in
Article IV hereof).
          1.2. Method of Exercise. To exercise this Warrant, the Holder shall
deliver on any Business Day within the time period specified above to Company,
at the Warrant Agency, (a) this Warrant, (b) a written notice of such Holder’s
election to exercise this Warrant, which notice shall specify the denominations
of the stock certificate or certificates desired and the name or names in which
such certificates are to be registered and (c) payment of the Exercise Price
with respect to such Stock Units. Such payment shall be made on a “cashless”
basis only, that is, by the Holder’s receiving from Company in lieu of
225,000,000 Stock Units, as would be obtainable if the Exercise Price were
permitted to be paid in cash, the number of Warrant Stock Units equal to the
quotient obtained by dividing [(A-B) times (X)] by [A] where:
          A = the deemed fair market value of the Stock Units on the date of
Exercise, which Company and the Holder have agreed is $0.05 per Stock Unit.
          B = the Exercise Price, which is $0.03 per share per Warrant Stock
Unit
          X = the number of Warrant Stock Units as to which this Warrant is
being exercised, which is 225,000,000.
          That is to say, [($0.05 — $0.03) x 225,000,000]
$0.05
which is 90,000,000 Warrant Stock Units (corresponding to fifteen percent (15%)
of all Common Stock on a Fully Diluted Basis on the date hereof).
Company shall, as promptly as practicable and in any event within five
(5) Business Days after receipt of such notice and payment, execute and deliver
or cause to be executed and delivered, in accordance with such notice, a
certificate or certificates representing the aggregate number of Stock Units
specified in said notice together with cash in lieu of any fractions of a Stock
Unit as provided in Section 1.4. The Stock Unit certificate or certificates so
delivered shall be in such denominations as may be specified in such notice, and
shall be issued in the name of the Holder or such other name or names as shall
be designated in such notice. This Warrant shall be deemed to have been
exercised and such certificate or certificates shall be deemed to have been
issued, and such Holder or any other Person so designated to be named therein
shall be deemed for all purposes to have become a holder of record of Stock
Units, as of the date the aforementioned notice and payment (on a “cashless”
basis, in the manner described above) is received by Company. Company shall pay
all expenses, taxes (except income taxes of Holder) and other charges

- 2 -



--------------------------------------------------------------------------------



 



payable in connection with the preparation, issuance and delivery of Stock Unit
certificates and new Warrants, except that, if Stock Unit certificates or new
Warrants shall be registered in a name or names other than the name of the
Holder, funds sufficient to pay all transfer taxes payable as a result of such
transfer shall be paid by the Holder at the time of delivery of the
aforementioned notice of exercise or promptly upon receipt of a written request
of Company for payment.
          1.3. Stock Units to be Fully Paid and Nonassessable. All Stock Units
issued upon the exercise of this Warrant shall be validly issued, fully paid and
nonassessable and, if such Stock Unit is then listed on any national securities
exchange (as defined in the Exchange Act) or quoted on NASDAQ, shall be duly
listed or quoted thereon, as the case may be.
          1.4. No Fractional Stock Units Required to be Issued. Company shall
not be required to issue fractions of Stock Units upon exercise of this Warrant.
If any fraction of a Stock Unit would, but for this Section, be issuable upon
final exercise of this Warrant, in lieu of such fractional Stock Unit, Company
shall pay to the Holder, in cash, an amount equal to the same fraction of the
Fair Market Value of Company per unit of outstanding Stock Units on the Business
Day immediately prior to the date of such exercise.
          1.5. Stock Unit Legend; Holder an Accredited Investor. Each
certificate for Stock Units issued upon exercise of this Warrant, unless at the
time of exercise such Stock Units are registered under the Securities Act, shall
bear the following legend:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE UNLESS REGISTERED UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. THIS SECURITY IS
ALSO SUBJECT TO AND HAS THE BENEFIT OF WARRANT PURCHASE AND REGISTRATION RIGHTS
AGREEMENT, DATED AS OF SEPTEMBER ___, 2008, BETWEEN THE ISSUER AND THE
WARRANTHOLDER(S) LISTED ON THE SIGNATURE PAGES THEREOF (AMONG OTHERS), A COPY OF
WHICH IS ON FILE WITH THE ISSUER.
          Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public offering pursuant to a registration statement under the Securities
Act) shall also bear such legend unless, in the opinion of counsel selected by
the holder of such certificate (who may be an employee of such holder) and
reasonably acceptable to Company, the securities represented thereby need no
longer be subject to restrictions on resale under the Securities Act. Holder
hereby represents to Company that Holder is an “Accredited Investor” defined in
Rule 501 of Regulation D promulgated by the Securities and Exchange Commission
and acknowledges and agrees that the issuance of this Warrant and the Stock
Units to be acquired hereunder, and the transfer of this Warrant and any Stock
Units (without the benefit of an applicable public registration under the
Securities Act), are to be exempt from registration under Section 4(2) of the
Securities Act.
          1.6. No Restrictions on Issuance of Stock Units. Company will keep
available for issuance upon, and not enter into any agreement restricting (other
than restrictions contained in the Company’s Certificate of Incorporation (the
“Articles”), or bylaws (the “Bylaws”), each as in effect on date hereof, or the
Rights Agreement) the Holder’s rights to, exercise of the Warrants the number of
Warrant Stock Units deliverable from time to time upon exercise of all Warrants
from time to time outstanding. Company will not take any actions during the term
of this Warrant that would result in any

- 3 -



--------------------------------------------------------------------------------



 



adjustment of the number of Stock Units issuable upon the exercise of the
Warrant, if (i) the total number of Stock Units issuable after such action upon
exercise of this Warrant, (ii) all Stock Units issued and outstanding and
(iii) all such Stock Units then issuable (x) upon the exercise of all Options
and (y) upon the conversion or exchange of all Convertible Securities, would
exceed the total number of Stock Units then authorized for issuance by Company.
As of the date of this Warrant, Company represents and warrants that it has
outstanding (i) ___(___) shares of Common Stock, (ii) options and warrants
(inclusive of the Warrants) to acquire an additional ___(___) shares of Common
Stock, as more particularly set forth and described on Schedule I annexed
hereto, and (iii) ___shares of Preferred A Stock convertible into ___(___)
shares of Common Stock; but no other shares of Common Stock or any securities
convertible into or exchangeable for shares of Common Stock or any rights,
options or warrants to purchase any shares of Common Stock or any securities
convertible into or exchangeable for Shares of Common Stock. Neither the
issuance of this Warrant nor the issuance of Warrant Stock Units upon exercise
of this Warrant violates or conflicts with the Articles, Bylaws or any agreement
to which Company is a party.
ARTICLE II
WARRANT AGENCY; TRANSFER, EXCHANGE AND REPLACEMENT OF WARRANT
          2.1. Warrant Agency. As long as any of the Warrants remain
outstanding, Company shall perform the obligations of and be the warrant agency
with respect to the Warrants (the “Warrant Agency”) at its address set forth on
the signature page of this Warrant or at such other address as the Company shall
specify by notice to all Warrantholders.
          2.2. Ownership of Warrant. Company may deem and treat the person in
whose name this Warrant is registered as the holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by any person
other than Company) for all purposes and shall not be affected by any notice to
the contrary, until due presentment of this Warrant for registration of transfer
as provided in this Article II.
          2.3. Transfer of Warrant. Company agrees to maintain at the Warrant
Agency books for the registration of transfers of the Warrants, and transfer of
this Warrant and all rights hereunder shall be registered, in whole or in part,
on such books, upon surrender of this Warrant at the Warrant Agency, together
with a written assignment of this Warrant duly executed by the Holder or its
duly authorized agent or attorney, with (if the Holder is at any time a natural
person) signatures guaranteed by a bank or trust company or a broker or dealer
registered with the NASD, and funds sufficient to pay any transfer taxes payable
upon such transfer. Upon surrender and, if required, such payment, Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denominations specified in the instrument of assignment
(which shall be whole numbers of Stock Units only) and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be canceled.
          2.4. Division or Combination of Warrants. This Warrant may be divided
or combined with other Warrants upon presentment hereof and of any Warrant or
Warrants with which this Warrant is to be combined at the Warrant Agency,
together with a written notice specifying the names and denominations (which
shall be whole numbers of Stock Units only) in which the new Warrant or Warrants
are to be issued, signed by the holders hereof and thereof or their respective
duly authorized agents or attorneys. Subject to compliance with Section 2.3 as
to any transfer or assignment which may be involved in the division or
combination, Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

- 4 -



--------------------------------------------------------------------------------



 



          2.5. Loss, Theft, Destruction of Warrant Certificates. Upon receipt of
evidence satisfactory to Company of the ownership of and the loss, theft,
destruction or mutilation of any Warrant and (a) in the case of any such loss,
theft or destruction, upon receipt of indemnity or security reasonably
satisfactory to Company (it being understood and agreed that if the holder of
such Warrant is Chatham or its affiliates, then a written agreement of indemnity
given by Chatham alone shall be satisfactory to Company and no further security
shall be required) or (b) in the case of any such mutilation, upon surrender and
cancellation of such Warrant, Company will make and deliver, in lieu of such
lost, stolen, destroyed or mutilated Warrant, a new Warrant of like tenor and
representing the right to purchase the same aggregate number of Stock Units.
          2.6. Expenses of Delivery of Warrants. Company shall pay all expenses,
taxes (other than transfer taxes) and other charges payable in connection with
the preparation, issuance and delivery of Warrants hereunder.
ARTICLE III
CERTAIN RIGHTS
          3.1. Rights and Obligations under the Rights Agreement. This Warrant
is entitled to the benefits and subject to the terms of the Articles, Bylaws and
the Rights Agreement. Company shall keep or cause to be kept a copy of the
Rights Agreement, and any amendments thereto, at the Warrant Agency and shall
furnish, without charge, copies thereof to the Holder upon request.
          3.2. Determination of Fair Market Value. Subject to Section 3.3
hereof, the Holders may request that Company determine the Fair Market Value
from time to time. Each determination of Fair Market Value hereunder shall be
made in good faith by Company. Upon each determination of Fair Market Value by
Company hereunder, Company shall promptly give notice thereof to all
Warrantholders, setting forth in reasonable detail the calculation of such Fair
Market Value and the method and basis of determination thereof (the “Company
Determination”).
          3.3. Contest and Appraisal Rights. (a) If the holders of Warrants
entitling such holders to purchase a majority of the Stock Units subject to
purchase upon exercise of Warrants at the time outstanding (exclusive of
Warrants then owned by Company or any Subsidiary (as defined in the Credit
Agreement) or Affiliate (as defined in the Credit Agreement) thereof) (the
“Required Interests”) shall disagree with the Company Determination and shall by
notice to Company given within thirty (30) days after Company’s notice of the
Company Determination (an “Appraisal Notice”) elect to dispute the Company
Determination (which Appraisal Notice shall contain a list of not less than
three (3) independent investment banks or qualified appraisal firms which are
acceptable to such holders of the Warrants to calculate the Fair Market Value),
such dispute shall be resolved as set forth in subsection (b) of this Section.
          (b) Company shall within thirty (30) days after an Appraisal Notice
shall have been given pursuant to subsection (a) of this Section engage one of
the investment banks or other qualified appraisal firms on the list provided to
Company by such holders of the Warrants in the Appraisal Notice (the
“Appraiser”) to make an independent determination of Fair Market Value (the
“Independent Appraiser Determination”). The Independent Appraiser Determination
shall be final and binding on Company and all the Warrantholders. All costs of
conducting the appraisal shall be borne by Company; provided that if the Company
Determination is greater than the Independent Appraiser Determination by more
than fifteen percent (15%), then, the costs of conducting the appraisal shall be
borne entirely by the Warrantholders; provided that, in each case, costs
separately incurred by Company and the Warrantholders shall be separately borne
by them.

- 5 -



--------------------------------------------------------------------------------



 



          3.4 Financial Statements and Other Information. Promptly upon
transmission thereof, Company will deliver to the Holder, so long as it shall be
the holder of any Warrants, or Common Stock, copies of any and all financial
statements, proxy statements, notices and other reports as it may send to its
stockholders and copies of all registration statements and all reports which it
files with any governmental body or agency. Company also will, and will cause
its Subsidiaries to, deliver to the Holder, so long as it shall be the holder of
any Warrants, or Common Stock, with reasonable promptness, such other
information or data with respect to Company or any of its Subsidiaries as from
time to time may be reasonably requested by the Holder.
ARTICLE IV
ANTIDILUTION AND OTHER ADJUSTMENT PROVISIONS
          4.1. Adjustment Generally. The Exercise Price and the number of Stock
Units (or other securities or property) issuable upon exercise of this Warrant
shall be subject to adjustment from time to time upon the occurrence of certain
events as provided in this Article IV.
          4.2. Common Stock Reorganization.
          (a) If Company shall subdivide its outstanding shares of Common Stock
into a greater number of shares of Common Stock or consolidate its outstanding
shares of Common Stock into a smaller number of shares of Common Stock (any such
event being called a “Stock Reorganization”), then, the number of Stock Units
for which the Warrant Stock Units may be exercised shall automatically be
adjusted, effective at such time, to a number determined by multiplying the
number of Stock Units for which the Warrant Stock Units could be exercised
immediately before such Stock Reorganization by a fraction, the numerator of
which shall be the number of Stock Units outstanding after giving effect to such
Stock Reorganization and the denominator of which shall be the number of Stock
Units outstanding immediately before such Stock Reorganization.
          (b) In the event of any Stock Reorganization, the Exercise Price of
the Warrants shall be adjusted so that the aggregate exercise price of all the
Warrants shall not exceed the aggregate exercise price on the date of the
original issuance thereof.
          4.3. Issuance of Additional Common Stock.
          (a) If Company shall issue, sell or otherwise distribute any
additional shares of Common Stock, other than (i) pursuant to a reorganization
that is governed by Section 4.2 or (ii) pursuant to employee option plans
granting employees options to purchase not more than ___(___) shares of Common
Stock (the “Employee Options”) (any such sale or other distribution, including
any event described in paragraphs (b) and (c) below, being herein called a
“Stock Unit Distribution”), for a consideration per unit less than the Fair
Market Value of Company per share of Common Stock on the date of such Stock
Distribution (before giving effect to such Stock Unit Distribution), then,
effective upon such Stock Distribution,
     (i) the number of Stock Units subject to purchase upon exercise of this
Warrant shall be increased to a number determined by multiplying the number of
Stock Units subject to purchase immediately before such Stock Unit Distribution
by a fraction, the numerator of which shall be the number of Stock Units
outstanding immediately after giving effect to such Stock Unit Distribution and
the denominator of which shall be the sum of the number of Stock Units
outstanding immediately before giving effect to such Stock Unit Distribution
(both calculated on a Fully Diluted Basis) plus the number of

- 6 -



--------------------------------------------------------------------------------



 



Stock Units which the aggregate consideration received by Company with respect
to such Stock Unit Distribution would purchase at the Fair Market Value of
Company per unit of Stock Units on the date of such Stock Unit Distribution
(before giving effect to such Stock Unit Distribution); and
     (ii) the Exercise Price of the Warrants shall be adjusted so that the
aggregate exercise price of all the Warrants shall not exceed the aggregate
exercise price on the date of the original issuance thereof.
          In computing adjustments under this paragraph, fractional interests in
Stock Units shall be taken into account to the nearest one-thousandth of a Stock
Unit.
          (b) If Company shall issue, sell, distribute or otherwise grant in any
manner (including by assumption) any rights to subscribe for or to purchase, or
any warrants or options for the purchase of shares of Common Stock or securities
convertible into or exchangeable for shares of Common Stock (other than Employee
Options, such rights, warrants or options being herein called “Options” and such
convertible or exchangeable securities being herein called “Convertible
Securities”), whether or not such Options or the rights to convert or exchange
any such Convertible Securities in respect of such Options are immediately
exercisable, and the price per unit for which Stock Units are issuable upon the
exercise of such Options or upon conversion or exchange of such Convertible
Securities in respect of such Options (determined by dividing (i) the aggregate
amount, if any, received or receivable by Company as consideration for the
granting of such Options, plus the minimum aggregate amount of additional
consideration payable to Company upon the exercise of all such Options, plus, in
the case of Options to acquire Convertible Securities, the minimum aggregate
amount of additional consideration, if any, payable upon the issuance or sale of
such Convertible Securities and upon the conversion or exchange thereof, by
(ii) the total maximum number of Stock Units issuable upon the exercise of such
Options or upon the conversion or exchange of all such Convertible Securities
issuable upon the exercise of such Options) shall be less than the Fair Market
Value of Company per unit of Stock Units on the date of granting such Options
(before giving effect to such grant), then, for purposes of paragraph (a) above,
the total maximum number of Stock Units issuable upon the exercise of such
Options or upon conversion or exchange of the total maximum amount of such
Convertible Securities issuable upon the exercise of such Options shall be
deemed to have been issued as of the date of granting of such Options and
thereafter shall be deemed to be outstanding and Company shall be deemed to have
received as consideration of such price per Stock Unit, determined as provided
above, therefor. Except as otherwise provided in paragraph (d) below, no
additional adjustment of the number of Stock Units issuable upon the exercise of
the Warrants shall be made upon the actual exercise of such Options or upon
conversion or exchange of such Convertible Securities.
          (c) If Company shall issue, sell or otherwise distribute (including by
assumption) any Convertible Securities, whether or not the rights to exchange or
convert thereunder are immediately exercisable, and the price per unit for which
shares of Common Stock are issuable upon such conversion or exchange (determined
by dividing (i) the aggregate amount received or receivable by Company as
consideration for the issuance, sale or distribution of such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to Company upon the conversion or exchange thereof, by (ii) the
total maximum number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities) shall be less than the Fair Market
Value of Company per shares of Common Stock on the date of such issuance, sale
or distribution (before giving effect to such issuance, sale or distribution),
then, for purposes of paragraph (a) above, the total maximum number of Stock
Units issuable upon conversion or exchange of all such Convertible Securities
shall be deemed to have been issued as of the date of the issuance, sale or
distribution of such Convertible Securities and thereafter shall be deemed to be
outstanding and Company shall be deemed to have

- 7 -



--------------------------------------------------------------------------------



 



received as consideration such price per Stock Unit, determined as provided
above, therefor. Except as otherwise provided in paragraph (d) below, no
additional adjustment of the number of Stock Units issuable upon the exercise of
the Warrants shall be made upon the actual conversion or exchange of such
Convertible Securities.
          (d) If (i) the purchase price provided for in any Option referred to
in paragraph (b) above or the additional consideration, if any, payable upon the
conversion or exchange of any Convertible Securities referred to in paragraphs
(b) or (c) above or the rate at which any Convertible Securities referred to in
paragraphs (b) or (c) above are convertible into or exchangeable for Stock Unit
shall change at any time (other than under or by reason of provisions designed
to protect against dilution upon an event which results in a related adjustment
pursuant to this Article IV), or (ii) any of such Options or Convertible
Securities shall have terminated, lapsed or expired, the number of Stock Units
issuable upon the exercise of the Warrants then in effect shall forthwith be
readjusted (effective only with respect to any exercise of this Warrant after
such readjustment) to such number of Stock Units which would then be in effect
had the adjustment made upon the issuance, sale, distribution or grant of such
Options or Convertible Securities been made based upon such changed purchase
price, additional consideration or conversion rate, as the case may be (in the
case of any event referred to in clause (i) of this paragraph (d)) or had such
adjustment not been made (in the case of any event referred to in clause (ii) of
this paragraph (d)).
          (e) If Company shall pay a dividend or make any other distribution
upon any equity issued by the Company payable in Stock Units, Options or
Convertible Securities, then, for purposes of paragraph (a) above, such Stock
Unit, Options or Convertible Securities shall be deemed to have been issued or
sold without consideration.
          (f) If any shares of Common Stock, Options or Convertible Securities
shall be issued, sold or distributed for cash, the consideration received
therefor shall be deemed to be the amount received by Company therefor. If any
shares of Common Stock, Options or Convertible Securities shall be issued sold
or distributed for a consideration other than cash, the amount of the
consideration other than cash received by Company shall be deemed to be the Fair
Market Value of such consideration. If any shares of Common Stock, Options or
Convertible Securities shall be issued in connection with any merger in which
Company is the surviving entity, the amount of consideration therefor shall be
deemed to be the Fair Market Value of such portion of the assets and business of
the non-surviving entity as shall be attributable to such Stock Unit, Options or
Convertible Securities, as the case may be. If any Options shall be issued in
connection with the issuance and sale of other securities of Company, together
comprising one integral transaction in which no specific consideration is
allocated by Company to such Options by the parties thereto, such Options shall
be deemed to have been issued without consideration.
          4.4. Special Dividends. If Company shall issue or distribute to any
holder or holders of shares of Common Stock evidences of indebtedness, any other
securities of Company or any cash, property or other assets (excluding (x) so
long as the Credit Agreement remains effective, any dividends or distributions
permitted by Section 3.5 of the Credit Agreement and (y) a Stock Reorganization
or any Stock Distribution that is not provided for above), whether or not
accompanied by a purchase, redemption or other acquisition of shares of Common
Stock (any such nonexcluded event being herein called a “Special Dividend”),
     (i) the number of Stock Units subject to purchase upon exercise of this
Warrant shall be increased to a number determined by multiplying the number of
Stock Units subject to purchase immediately before such Special Dividend by a
fraction, the numerator of which shall be the Fair Market Value of Company per
Stock Unit immediately before such Special Dividend and the denominator of which
shall be: (x) the

- 8 -



--------------------------------------------------------------------------------



 



Fair Market Value of Company per Stock Unit on the date in effect immediately
prior to such Special Dividend minus (y) any cash and the Fair Market Value of
any evidences of indebtedness, securities or property or other assets issued or
distributed in such dividend with respect to one Stock Unit of Stock Unit; and
     (ii) the Exercise Price of the Warrants shall be adjusted so that the
aggregate exercise price of all the Warrants shall not exceed the aggregate
exercise price on the date of the original issuance thereof.
A reclassification of shares of Common Stock into any other class of equity
shall be deemed a distribution by Company to the holders of such shares of
Common Stock and, if the outstanding shares of Common Stock shall be changed
into a larger or smaller number of shares of Common Stock as part of such
reclassification, a Stock Reorganization.
          4.5. Capital Reorganizations. If there shall be any conversion,
consolidation or merger to which Company is a party, or any sale or conveyance
of the property of Company as an entirety or substantially as an entirety, or
any recapitalization of Company (any such event being called a “Capital
Reorganization”), then, effective upon the effective date of such Capital
Reorganization, the Holder shall no longer have the right to purchase Company’s
shares of Common Stock, but shall have instead the right to purchase, upon
exercise of this Warrant, the kind and amount of shares of common stock and
other securities and property (including cash) which the Holder would have owned
or have been entitled to receive pursuant to such Capital Reorganization if this
Warrant had been exercised immediately prior to the effective date of such
Capital Reorganization. As a condition to effecting any Capital Reorganization,
Company or the successor or surviving entity, as the case may be, shall execute
and deliver to each Warrantholder and to the Warrant Agency an agreement as to
the Warrantholder’s rights in accordance with this Section 4.5, providing, to
the extent of any right to purchase equity securities hereunder, for subsequent
adjustments as nearly equivalent as may be practicable to the adjustments
provided for in this Article IV. The provisions of this Section 4.5 shall
similarly apply to successive Capital Reorganizations.
          4.6. Adjustment Rules. Any adjustments pursuant to this Article IV
shall be made successively whenever an event referred to herein shall occur,
except that, notwithstanding any other provision of this Article IV, no
adjustment shall be made to the number of Stock Units to be delivered to each
Holder (or to the Exercise Price) if such adjustment represents less than one
percent (1%) of the number of Stock Units previously required to be so
delivered, but any lesser adjustment shall be carried forward and shall be made
at the time and together with the next subsequent adjustment which together with
any adjustments so carried forward shall amount to one percent (1%) or more of
the number of Stock Units to be so delivered. No adjustment shall be made
pursuant to this Article IV in respect of the issuance from time to time of
Stock Units upon the exercise of this Warrant. If Company shall take a record of
the holders of its Stock Unit for any purpose referred to in this Article IV,
then (i) such record date shall be deemed to be the date of the issuance, sale,
distribution or grant in question and (ii) if Company shall legally abandon such
action prior to effecting such action, no adjustment shall be made pursuant to
this Article IV in respect of such action. The adjustments provided for in this
Article IV are not intended to be duplicative of any adjustment provided for in
Company’s organic documents to the extent that the adjustments under the organic
documents provide the Warrantholders with the same economic benefit as provided
herein. In the event that the Warrantholders shall be entitled to an adjustment
under Company’s organic documents in addition to the adjustment hereunder, the
adjustments shall be applied together so that the Warrantholders receive
benefits equivalent to the benefits provided under this Article IV but not in
excess of such benefit if such excess is caused by the application of the
provisions hereof in addition to the provisions of the organic documents.

- 9 -



--------------------------------------------------------------------------------



 



          4.7. Proceedings Prior to Any Action Requiring Adjustment. As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Article IV, Company shall take any action which may
be necessary, including obtaining regulatory approvals or exemptions, in order
that Company may thereafter validly and legally issue as fully paid and
nonassessable all Stock Units which the holders of Warrants are entitled to
receive upon exercise thereof.
          4.8. Notice of Adjustment. Not less than ten (10) nor more than thirty
(30) days prior to the record date or effective date, as the case may be, of any
action which requires or might require an adjustment or readjustment pursuant to
this Article IV, Company shall give notice to each Warrantholder of such event,
describing such event in reasonable detail and specifying the record date or
effective date, as the case may be, and, if determinable, the required
adjustment and the computation thereof. If the required adjustment is not
determinable at the time of such notice, Company shall give notice to each
Warrantholder of such adjustment and computation promptly after such adjustment
becomes determinable.
ARTICLE V
[RESERVED]
ARTICLE VI
DEFINITIONS
          The following terms, as used in this Warrant, have the following
meanings:
          “Appraisal Notice” has the meaning set forth in Section 3.3(a).
          “Board of Directors” shall mean the board of directors, board of
managers or similar board or other governing body of a Person.
          “Business Day” means any day excluding Saturday, Sunday and any day on
which banking institutions located in New York, New York Atlanta, Georgia are
authorized by law or other governmental action to be closed, unless there shall
have been an offering of shares of Common Stock registered under the Securities
Act, in which case “Business Day” means (a) if shares of Common Stock is listed
or admitted to trading on a national securities exchange, a day on which the
principal national securities exchange on which the shares of Common Stock is
listed or admitted to trading is open for business or (b) if shares of Common
Stock is not so listed or admitted to trading, a day on which the New York Stock
Exchange is open for business.
          “Capital Reorganization” has the meaning set forth in Section 4.5.
          “Closing Price” on any day means (a) if shares of Common Stock are
listed or admitted for trading on a national securities exchange, the reported
last sales price regular way or, if no such reported sale occurs on such day,
the average of the closing bid and asked prices regular way on such day, in each
case on the principal national securities exchange on which shares of Common
Stock are listed or admitted to trading, or (b) if shares of Common Stock are
not listed or admitted to trading on any national securities exchange, the
average of the closing bid and asked prices in the over-the-counter market on
such day as reported by NASDAQ or any comparable system or, if not so reported,
as reported by any New York Stock Unit Exchange member firm selected by Company
for such purpose.

- 10 -



--------------------------------------------------------------------------------



 



          “Common Stock” shall mean the Company’s authorized common stock,
$___par value per share, as constituted on the Closing Date, and any stock into
which such common stock may be converted, and shall also include other capital
stock of the Company of any other class which is not preferred as to dividends
or assets over any other class of capital stock of the Company and which is not
subject to redemption, issued to the holders of shares of any Common Stock upon
any reclassification thereof.
          “Company” means Brookside Technology Holdings Corp., a Florida
corporation, and its successors.
          “Company Determination” has the meaning set forth in Section 3.2.
          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity the accounts of which would be consolidated with those of Company in its
consolidated financial statements if such statements were prepared as of such
date.
          “Consolidated Total Debt” means at any date all Debt of Company and
Consolidated Subsidiaries, determined on a consolidated basis at such date, less
and except, however, therefrom the Debt evidenced by the Equity Investor Note,
as that term is defined in the Credit Agreement.
          “Convertible Securities” has the meaning set forth in Section 4.3(b).
          “Credit Agreement” has the meaning set forth in the Preamble.
          “Debt” of a Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable and liabilities arising in
the ordinary course of business, and (iv) all capital leases of such Person.
          “EBITDA” means, for any period, the aggregate of (A)(i) the net income
of Company and its Consolidated Subsidiaries (other than any Target), after all
expenses and other charges; plus (ii) to the extent deducted in computing net
income of any such Subsidiary, the sum, without duplication, of (a) interest
expense, income taxes, depreciation and amortization, in each case, determined
in accordance with GAAP, (b) management or similar fees paid or payable by any
such Consolidated Subsidiary to Company, (c) any other overhead costs or
expenses of Company paid or payable by or allocated to any such Subsidiary,
(d) any non-cash charges and (e) any non-recurring expenses; minus (iii) all
intercompany items; plus (B) the EBITDA (as calculated in accordance with clause
(A) above) for each Target calculated on a pro forma basis by Company after
taking into account expected expense reductions (including, without limitation,
excess owner compensation and expenses, if any) which are anticipated by
Company, in each case, in a manner consistent with past practices with respect
to previous acquisitions and mutually acceptable to the Warrantholders and
Company. Notwithstanding the foregoing, to the extent that EBITDA is determined
by reference to any one or more of the fiscal months of Company between
August 31, 2008 and July 31, 2009, then, such determination shall be made using
the agreed-to EBITDA amounts specified in the Credit Agreement at Annex F-12.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and any successor federal statute, and the rules and regulations of the
Securities and Exchange Commission (or its successor) thereunder, all as the
same shall be in effect at the time.

- 11 -



--------------------------------------------------------------------------------



 



          “Exercise Price” means $0.03 per Stock Unit, subject to adjustment
pursuant to Article IV.
          “Fair Market Value” as at any date of determination means the fair
market value of the business or property or services in question as of such
date, as determined in good faith by the Board of Directors of Company or
otherwise in accordance with Section 3.3 hereof. The Fair Market Value of
Company as at any date of determination shall be the greatest of: (i) the Fair
Market Value at such date of Company and its Consolidated Subsidiaries as a
going concern, (ii) the liquidation value at such date of Company and its
Consolidated Subsidiaries, (iii) the book value of the shareholders’ equity as
shown on Company’s latest available consolidated financial statements, and
(iv) the (A) result of (1) EBITDA for the twelve (12) consecutive fiscal months
of Company most recently ended prior to such date multiplied by (2) 6.0, plus
(B) cash and cash equivalents of Company and its Consolidated Subsidiaries at
such date minus (C) Consolidated Total Debt at such date. Notwithstanding the
foregoing, if, at any date of determination of the Fair Market Value of Company,
the shares of Company Stock shall then be publicly traded, the Fair Market Value
of Company on such date shall be the greater of (a) the amount determined in
accordance with the immediately preceding sentence and (b) the Market Price on
such date multiplied by the number of Stock Units then outstanding (calculated
on a Fully Diluted Basis). For the avoidance of doubt, any preferred stock of
Company shall be deemed common equity as opposed to Debt for the purpose of
calculating Fair Market Value.
          “Fair Market Value of Company per Stock Unit” means, as at any date of
determination, the Fair Market Value of Company determined as provided in the
definition of Fair Market Value and the other provisions hereof, divided by the
number of outstanding Stock Units, calculated on a Fully Diluted Basis.
Determination of the Fair Market Value of Company per Stock Unit, shall be made
without giving effect to any discount for (i) minority interest, or (ii) any
lack of liquidity of the Stock Unit due to the fact that there may be no public
market for the Stock Unit.
          “Fully Diluted Basis” means, with respect to any determination or
calculation, that such determination or calculation is performed on a Fully
Diluted Basis determined in accordance with generally accepted accounting
principles as in effect from time to time; provided, however, such determination
shall include, without limitation, all issued and outstanding shares of Common
Stock, all issued and outstanding options, warrants and any other securities of
Company convertible into shares of Common Stock of any class of Company’s Stock
Unit (whether or not such security is then exercisable) and the aggregate number
of shares of Common Stock for which Company is permitted to issue options or
other rights to acquire Company’s Stock Units or other securities, but has not
yet done so, pursuant to an option plan or any other similar plan.
          “GAAP” shall have the meaning given to such term in the Credit
Agreement.
          “Holder” has the meaning set forth in the first paragraph of this
Warrant.
          “Independent Appraiser Determination” has the meaning set forth in
Section 3.3(b).
          “Liquidity Event” means the occurrence of any one or more of the
following: (i) the sale of fifty percent (50%) or more of the assets of Company
and its Consolidated Subsidiaries.

- 12 -



--------------------------------------------------------------------------------



 



          “Market Price” as at any date of determination means the average of
the daily Closing Prices of a Stock Unit of Stock Unit for the shorter of
(i) the twenty (20) consecutive Business Days ending on the most recent Business
Day prior to the Time of Determination and (ii) the period commencing on the
date next succeeding the first public announcement of the issuance, sale,
distribution, grant or exercise in question through such most recent Business
Day prior to the Time of Determination.
          “NASD” means The National Association of Securities Dealers, Inc.
          “NASDAQ” means The NASDAQ Stock Unit Market, Inc.
          “Note” means the “Term Note,” as defined in the Credit Agreement.
          “Options” has the meaning set forth in Section 4.3(b).
          “Person” means any natural person, corporation, limited partnership,
general partnership, joint stock company, joint venture, association, company,
trust, bank, trust company, land trust, business trust or other organization,
whether or not a legal entity, and any government agency or political
subdivision thereof.
          “Redemption Price” means, as of any date of determination, a price per
Warrant Stock Unit issuable under this Warrant equal to the Fair Market Value of
Company per Stock Unit.
          “Required Interests” has the meaning set forth in Section 3.3(a).
          “Rights Agreement” has the meaning set forth in the Preamble to this
Agreement.
          “Securities Act” means the Securities Act of 1933, as amended, and
rules and regulations of the Securities and Exchange Commission thereunder.
          “Special Dividend” has the meaning set forth in Section 4.4.
          “Stock Unit” shall mean one share of Common Stock, as such stock was
constituted on the Closing Date, and thereafter shall mean such number of shares
(including any fractional share) of Common Stock as shall result from the
adjustments specified in Section 4.
          “Stock Unit Distribution” has the meaning set forth in Section 4.3.
          “Stock Unit Reorganization” has the meaning set forth in Section 4.2.
          “Subsidiary” means, with respect to any Person, any corporation or
other entity of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions are at the time directly or indirectly owned by
such Person. Unless otherwise specified or required by the context herein, the
term Subsidiary shall be deemed to refer to a Subsidiary of Company.
          “Target” means any Person the assets or capital stock of which, in
whole or in substantial part, are acquired by Company or any Subsidiary
subsequent to the date hereof.

- 13 -



--------------------------------------------------------------------------------



 



          “Time of Determination” means the time and date of the earliest of
(x) the determination of the stockholders entitled to receive such issuance,
sale, distribution or grant, the commencement of “ex-dividend” trading in
respect thereof.
          “Warrant” has the meaning set forth in the second paragraph hereof.
          “Warrant Agency” has the meaning set forth in Section 2.1.
          “Warrant Stock Units” means the Stock Units issuable upon the exercise
of this Warrant.
          “Warrantholder” means a holder of a Warrant.
          All references herein to “days” shall mean calendar days unless
otherwise specified.
ARTICLE VII
MISCELLANEOUS
          7.1. Notices. All notices and other communications provided for herein
shall be in writing and may be given by mail, electronic mail (with confirmation
copy sent by regular U.S. Mail), reputable courier or facsimile transmission and
shall, unless otherwise expressly required, be deemed given when received or, if
mailed, five (5) Business Days after being deposited in the first class United
States mail with postage prepaid and properly addressed. In the case of the
Holder, such notices and communications shall be addressed to its address as
shown on the books maintained by the Warrant Agency, which shall be the address
of the Holder set forth in the Credit Agreement for notices, unless the Holder
shall notify the Warrant Agency that notices and communications should be sent
to a different address (or facsimile number), in which case such notices and
communications shall be sent to the address (or facsimile number) specified by
the Holder.
          7.2. Waivers; Amendments. No failure or delay of the Holder in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. No notice or demand on Company in any case shall entitle Company
to any other or future notice or demand in similar or other circumstances. The
rights and remedies of the Holder are cumulative and not exclusive of any rights
or remedies which it would otherwise have. The provisions of this Warrant may be
amended, modified or waived with (and only with) the written consent of Company
and the Holder. The provisions of the Credit Agreement and the Rights Agreement
may be amended, modified or waived only in accordance with the respective
provisions thereof.
          Any such amendment, modification or waiver effected pursuant to and in
accordance with the provisions of this Section or the applicable provisions of
the Credit Agreement or the Rights Agreement shall be binding upon the holders
of all Warrants and Warrant Stock Units, upon each future holder thereof and
upon Company. In the event of any such amendment, modification or waiver,
Company shall give prompt notice thereof to all holders of Warrants and Warrant
Stock Units and, if appropriate, notation thereof shall be made on all Warrants
thereafter surrendered for registration of transfer or exchange.

- 14 -



--------------------------------------------------------------------------------



 



          7.3. GOVERNING LAW. THIS WARRANT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF GEORGIA (WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW).
          7.4. Transfer; Covenants to Bind Successor and Assigns. All covenants,
stipulations, promises and agreements in this Warrant contained by or on behalf
of Company or the Holder shall bind its successors and assigns, whether so
expressed or not. This Warrant shall be transferable and assignable by the
Holder hereof in whole or from time to time in part to any other Person and the
provisions of this Warrant shall be binding upon and inure to the benefit of the
Holder hereof and its successors and assigns.
          7.5. Severability. In case any one or more of the provisions contained
in this Warrant shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          7.6. Section Headings. The section headings used herein are for
convenience of reference only, are not part of this Warrant and are not to
affect the construction of or be taken into consideration in interpreting this
Warrant.
          7.7. Tax Basis. Company and the Holder agree pursuant to Proposed
Treasury Regulation Section 1.1273-2 that, for Federal income tax purposes, the
aggregate issue price of the Note originally issued to Holder is [$___] and the
aggregate purchase price for the Warrant issued to Holder is $-0-, for the
purposes of this Warrant. Neither Company nor the Holder hereof shall
voluntarily take (nor shall Company permit Company voluntarily to take) any
action inconsistent with the agreement set forth in this Section 7.7.
[SIGNATURE ON FOLLOWING PAGE]

- 15 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Company has caused this Warrant to be executed in
its legal name by one of its officers thereunto duly authorized, and its seal to
be hereunto affixed, attested by its Secretary or an Assistant Secretary, all as
of the day and year first above written.

                  BROOKSIDE TECHNOLOGY HOLDINGS CORP.   (SEAL)
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

[Signature Page to Warrant (Chatham)]

 



--------------------------------------------------------------------------------



 



Warrant
Schedule I
Options and Warrants
[Signature Page to Warrant (Chatham)]

 